EXHIBIT 99.1 For Immediate Release PARLUX ANNOUNCES ITS SECOND QUARTER RESULTS FORT LAUDERDALE, FLORIDA, November 3, 2010.Parlux Fragrances, Inc. (NASDAQ:PARL) announced today its unaudited results for its second quarter and the six-month period ended September 30, 2010.Net sales for the quarter were $38.6 million compared to $56.5 million in the prior year period.The prior year second quarter contained approximately $16.5 million of GUESS brand net sales, which are no longer distributed by the Company.If we exclude sales of GUESS products, there was a decrease of approximately 3% in net sales.Net income for the quarter was $1.1 million or $0.05 per share compared to $3.0 million, or $0.14 per share for the same prior year period. For the six-month period ended September 30, 2010, net sales were $62.7 million compared to $80.1 million in the prior year period, which contained approximately $28.1 million of GUESS brand net sales.Excluding GUESS, our net sales increased 21% for the six-month period.Net profits were $1.3 million or $0.06 per share compared to $502 thousand or $0.02 per share for the same prior year period. Mr. Frederick E. Purches, Chairman and CEO, commented, “On a directly comparable basis, we were able to increase net sales by 21%, while our net profit more than doubled over the prior six-month period.We are pleased with our results to-date, which have been achieved with a 38% reduction in advertising and promotional expense compared to the prior year period. We have targeted the majority of our spending at the in-store level to achieve maximum sell-through, and the results are evident.However, we are up against a very strong third quarter in the prior year with many new introductions, and we expect these directly comparable sales increases will be reduced to single digits on a cumulative nine-month basis.” Mr. Purches added, “Our unaudited Balance Sheet at September 30, 2010, reflects a cash position of $14.2 million, compared to $14.9 million at June 30, 2010, and we have no long-term debt.We have not drawn on our $20 million line of credit available from GE Capital Corporate Finance.Our equity exceeds $100 million representing a book value of $4.95 per share.We perceive,” he continued, “that the department store retailing environment is marginally improving, but there are many dynamics in play here.We remain cautiously optimistic that in spite of the unknowns and variables, the fiscal year will be profitable.” CONFERENCE CALL The Company will hold a conference call on Thursday, November 4, 2010, at 9:00 a.m. (ET) to discuss the Company’s 2nd quarter results and to provide additional outlook for the fiscal year. To participate, please call Toll Free: 800-895-1549 or International: 785-424-1057.Conference ID: 7PARLUX.A replay of the conference call will be available following the conference call, until 11:59PM (ET) November 11, 2010.To access the replay, please call Toll Free: 800-283-8183 or International: 402-220-0867 (password or ID is not required). ABOUT PARLUX FRAGRANCES, INC. Parlux Fragrances, Inc. is a manufacturer and international distributor of prestige fragrances and beauty related products. It holds licenses to manufacture and distribute the designer fragrance brands of Paris Hilton, Jessica Simpson, Nicole Miller, Josie Natori, Queen Latifah, Marc Ecko, Rihanna, Kanye West, Vince Camuto and Fred Hayman Beverly Hills, as well as Paris Hilton cosmetics, sunglasses, handbags and other small leather accessories. Certain Information Regarding Forward-Looking Statements This press release includes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, regarding, among other things, our plans, strategies and prospects, both business and financial. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements of the Company or its industry to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These risks and uncertainties are discussed in the Company's periodic reports filed with the Securities and Exchange Commission. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date thereof. The Company undertakes no obligation to update forward-looking statements that may be made herein or otherwise to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. FOR: Parlux Fragrances, Inc.(954) 316-9008 CONTACT: Frederick E. Purches, Ext. 8116 Raymond J. Balsys, Ext. 8106 Web site: http://www.parlux.com PARLUX FRAGRANCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except number of shares and per share data) Three Months Ended Six Months Ended September 30, September 30, (Unaudited) (Unaudited) Net sales: Unrelated customers $ Related parties Sales - expired license - - Cost of goods sold: Unrelated customers Related parties Cost of sales - expired license - - Operating expense Operating income Interest (expense) income, net ) Foreign exchange loss (2
